Case 1:20-cv-08586-AT Document 34 Filed 09/07/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
THE CITY OF NEW YORK. DOC #
DATE FILED: _ 9/7/2021
Plaintiff,
-against- 20 Civ. 8586 (AT)
HARMEET SINGH, ABRAHAM HANUKA and ORDER
JOSEPH HANUKA.
Defendants.

 

 

ANALISA TORRES, District Judge:

The case management conference scheduled for September 15, 2021, is ADJOURNED to
October 26, 2021, at 10:20 a.m. By October 19, 2021, the parties shall file their joint status letter.

SO ORDERED.

Dated: September 7, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
